DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 – 6 are objected to because of the following informalities.  Appropriate correction is required.

Claim 1 should be amended to “an address translation device configured to identify a plurality of address translation tables which is used [[for]] in address translation having a plurality of stages” and “the address translation device configured to perform cache control [[for]] of information of a first address translation table used in a last stage of the address translation when the stage is the final stage”.  Applicant is advised to avoid reciting limitations as intended use (via use of “for”) because limitations that recite indented use only has to be capable of said use (instead of performing said use).  Similarly, claim 2 should be amended to “wherein the address translation device configured not to perform cache control [[for]] of information of a second address translation table different from the information of the first address translation table”. 

Claim 4 should be amended to “wherein the information of the first address translation table used in the last stage is information in which a target to be acquired from a main storage device is a page”.  This is to maintain proper antecedence to previously recited “information of a first address translation table used in a last stage of the address translation”.  Similarly, claim 5 should be amended to “wherein the information of the first address translation table used in the last stage is information in which a target to be acquired from a main storage device is a table”.

Claim 6 should be amended to “store a plurality of address translation tables in the memory, the plurality of address translation tables being to be used [[for]] in address translation having a plurality of stages” and “when the stage is the final stage, perform cache control processing [[for]] of information of a first address translation table used in a last stage of the address translation”.  Applicant is advised to avoid reciting limitations as intended use because limitations that recite indented use (via use of “for”) only has to be capable of said use (instead of performing said use).

Claims, dependent upon above identified claims, are also objected on the same grounds as said above identified claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 6 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Venkataraman (US 20210149818).

Regarding claim 6, Venkataraman teaches
An arithmetic processing device (arithmetic processing device = Fig. 9 processor based system 900), comprising: 
a memory (memory = Fig. 9 system memory 910); 
and a processor (processor = Fig. 9 processor 902) coupled to the memory and the processor configured to: (Venkataraman teaches performing disclosed operations and steps by processor 902 executing instructions stored in system memory 910 (see ¶[61], [64]).  Note that said processor is operationally coupled to said system memory.)
store a plurality of address translation tables in the memory, the plurality of address translation tables being to be used for address translation having a plurality of stages, (claim objection: this limitation should read “to be used in address translation) (Venkataraman teaches translating VA to PA (address translation) using three levels of page tables (plurality of address translation tables) (see ¶[3]) wherein said three levels of page tables are stored in said system memory (see ¶[23]).)
identify a stage in the address translation when executing the address translation, (Venkataraman teaches translating VA to PA (address translation) using three levels of page tables wherein level 2 page table 102(2) (a stage in the address translation) is indexed (identify) using bits38-30 of VA (see ¶[3]).)
and when the stage is the final stage, perform cache control processing for information of a first address translation table (first address translation table = level 0 page table) used in a last stage of the address translation (last stage of the address translation = page table that identifies a page in physical memory) (claim objection: this limitation should read “perform cache control processing of information of a first address translation table”) (Venkataraman teaches traversing level 2 page table, level 1 page table and level 0 page table where said level 0 page table identifies a page in physical memory (see Fig. 1, ¶[3]).  Venkataraman also teaches that page table entries (information), of said level 0 page table, are always cached (cache control) in MMU TLB (see Fig. 7A, ¶[52]).  Note that in Fig. 7A, numbering of level of page table is offset by 1 from numbering of level of page table in Fig. 1.  Therefore, level 1 page table, referred to in Fig. 7A, corresponds to level 0 page table in Fig. 1.) (Examiner is also interpreting “arithmetic” as computation with figures (see NPL Arithmetic. Article [online]. Dictionary.com, 2019-07-15 [retrieved on 2022-04-20]. Retrieved from the Internet: <URL: https://web.archive.org/web/20190715045148/https://www.dictionary.com/browse/arithmetic>. (Year: 2019))).  Therefore, said processor system that translates (or computes) virtual address (or figures) to physical address (or figures) would be an arithmetic processing device.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman in view of Schoinas (US 20060075146).

Regarding claim 1, Venkataraman teaches
A semiconductor device comprising: 
an address translation device configured to identify a plurality of address translation tables which is used for address translation having a plurality of stages; (claim objection: this limitation should read “a plurality of translation table which is used in address translation having a plurality of stages”) (Venkataraman teaches CPU, in processor (semiconductor device), contain MMU (address translation device) used to translate VA to PA (address translation) using three levels of page tables (plurality of address translation tables) wherein said three levels of page tables are indexed (identify) using said VA (see ¶[3]).  Venkataraman also teaches that said processor is packed in IC chip (semiconductor device) (see ¶[32]).)
[and an adder configured to] identify a stage in the address translation when executing the address translation, (Venkataraman teaches translating VA to PA (address translation) using three levels of page tables wherein level 2 page table 102(2) (a stage in the address translation) is indexed (identify) using bits38-30 of VA (see ¶[3]).)
wherein the address translation device configured to perform cache control for information of a first address translation table (first address translation table = level 0 page table) used in a last stage of the address translation (last stage of the address translation = page table that identifies a page in physical memory) when the stage is the final stage (claim objection:  this limitation should read “perform cache control of information of a first address translation table”) (Venkataraman teaches traversing level 2 page table, level 1 page table and level 0 page table where said level 0 page table identifies a page in physical memory (see Fig. 1, ¶[3]).  Venkataraman also teaches that page table entries (information), of said level 0 page table, are always cached (cache control) in MMU TLB (see Fig. 7A, ¶[52]).  Note that in Fig. 7A, numbering of level of page table is offset by 1 from numbering of level of page table in Fig. 1.  Therefore, level 1 page table, referred to in Fig. 7A, corresponds to level 0 page table in Fig. 1.)

As noted in claim 1, Venkataraman teaches a base device where MMU indexes, using bits of VA, level 2 page table (see claim 1 “identify a stage in the address translation when executing the address translation”).  The claimed invention improves upon said base device by using an adder to index said level 2 page table (see also limitation below).
and an adder configured to identify a stage in the address translation when executing the address translation

The claimed invention is an application of known technique from Schoinas – using an adder to index first level of page table (see Fig. 9A, ¶[124]).  In view of Schoinas, Venkataraman is modified such that said MMU is modified to comprise an adder that is used to index said level 2 page table.
It would have been within the capabilities of one of ordinary skill in the art to recognize that applying Schoinas’ known technique would have yielded i) predictable result of using an adder to index said level 2 page table, and ii) the improved claimed invention (see MPEP 2143(I)(D)).

Regarding claim 2, Venkataraman in view of Schoinas teach the semiconductor device according to claim 1 where Venkataraman also teaches
wherein the address translation device configured not to perform cache control for information of a second address translation table (second address translation table = level 2 page table) different from the information of the first address translation table (the information of the first address translation table = page table entries of level 0 page table) (claim objection:  this limitation should read “not to perform cache control of information of a second address translation table”) (Venkataraman teaches traversing level 2 page table, level 1 page table and level 0 page table where said level 0 page table identifies a page in physical memory (see ¶[3]).  Venkataraman also teaches that page table entries (information), of said level 2 page table, are not cached (cache control) (see Fig. 7A, ¶[52]).  Note that in Fig. 7A, numbering of level of page table is offset by 1 from numbering of level of page table in Fig. 1.  Therefore, level 3 page table, referred to in Fig. 7A, corresponds to level 2 page table in Fig. 1.)

Regarding claim 3, Venkataraman in view of Schoinas teach the semiconductor device according to claim 1 where Venkataraman also teaches
wherein the information of the second address translation table (information of the second address translation table = page table entries of level 2 page table) is information in which a target to be acquired from a main storage device (main storage device = system memory) is a table (Venkataraman teaches that page table entries, of level 2 page table, point to one of X number of level 1 page tables which is used to identify (acquire) level 0 page table (see ¶[3]) wherein said level 1 page tables are stored in system memory (see ¶[23]).)

Regarding claim 4, Venkataraman in view of Schoinas teach the semiconductor device according to claim 1 where Venkataraman also teaches
wherein the information of the address translation table (the information of the address translation table = page table entries of level 0 page table) used in the last stage is information in which a target to be acquired from a main storage device (main storage device = physical memory) is a page (Venkataraman teaches traversing level 2 page table, level 1 page table and level 0 page table where said level 0 page table identifies a page in physical memory (see ¶[3]))

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman in view of Schoinas, and further in view of Lukacs (US 20180330085).

Regarding claim 5, Venkataraman in view of Schoinas teach the semiconductor device according to claim 1 where Venkataraman also teaches
wherein the information of the address translation table (the information of the address translation table = page table entries of level 0 page table) used in the last stage is information in which a target to be acquired from a main storage device (main storage device = physical memory) is a [table] page (Venkataraman teaches traversing level 2 page table, level 1 page table and level 0 page table where said level 0 page table identifies a page in physical memory (see ¶[3]))

As noted in claim 5, Venkataraman teaches a base device where page table entries of level 0 page table is used to acquire a page.  The claimed invention improves upon said base device by storing page table in said page, resulting is said page table also being acquired (see also limitation below).
wherein the information of the address translation table used in the last stage is information in which a target to be acquired from a main storage device is a table

The claimed invention is an application of known technique from Lukacs – storing page table in a page (see ¶[58]).  In view of Lukacs, Venkataraman as modified is modified such that said page stores page table resulting in said page table also being acquired.
It would have been within the capabilities of one of ordinary skill in the art to recognize that applying Lukacs’ known technique would have yielded i) predictable result of storing page table in said page resulting in said page table also being acquired, and ii) the improved claimed invention (see MPEP 2143(I)(D)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIE YEW/            Primary Examiner, Art Unit 2139